Something DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 19-43 are presented for examination.

Priority
The Applicant’s claim for priority based upon U.S. Provisional Application 62/555,601 filed on September 7, 2017 is duly noted by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-33 of copending Application No. 16/645,375 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim conveyor shoes monitored using RFIDs and RFID communications systems.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Below, the claims are presented for the Applicant’s convenience.
Application 16/645,332
Application 16/645,375
19. (New) A shoe of a conveyor system, the shoe comprising:
a housing;
a pin component; and
at least one first radio frequency transceiver secured to one of the housing and the pin component.
13. A shoe of a conveyor system, the shoe comprising:
a housing;
a pin component; and
at least one radio frequency transceiver secured with respect to the housing.
20. (New). The shoe of claim 19, wherein the first radio frequency transceiver comprises a radio frequency identification (RFID) tag.
14. The shoe of claim 13, wherein the radio frequency
transceiver comprises a radio frequency identification (RFID) tag.
21. (New): The shoe of claim 19, farther comprising a second radio frequency transceiver,
wherein the first radio frequency transceiver is secured to the housing and the second radio frequency transceiver is secured to the pin component
16. The shoe of claim 15, wherein the radio frequency
transceiver is removeably secured to the housing.
22. (New): The shee of claim 19, wherein:
the first radio frequency transceiver is secured to the housing and is configured to transmit 


the at least one radio frequency transceiver is configured to transmit information uniquely


16. The shoe of claim 15, wherein the radio frequency
transceiver is removeably secured to the housing.
24. (New): The shoe of claim 22, wherein:
the housing comprises a slot formed therein and a tray configured to be secured within the slot and to hold the first radio frequency transceiver thereon.
17. The shoe of claim 15, wherein the housing comprises a slot formed therein and a tray configured to be secured within the slot and to hold the radio frequency transmitter therewithin.
25. (New): The shoe of claim 19, wherein:
the pin component is secured to the housing and comprises a pin and a roller; and
the first radio frequency transceiver is secured to the pin component and is configured to transmit information uniquely associated with the pin component.
18. (Previously presented): The shoe of claim 13, wherein the pin component is secured to the housing and comprises a pin and a roller.
26. (New) The shoe of claim 25 wherein the first radio frequency transceiver is removeably secured to the pin component.
8. (Previously presented): The shoe of claim 13, wherein the pin component is secured to the housing and comprises a pin and a roller.
27. (New): The shee of claim 25, wherein:
the roller is rotatably mounted on the pin;

the cover is fixed to at least one of the roller and the pin.

28. (New): A conveyor system comprising:
a conveyor frame;
at least one slat disposed on the conveyor frame:
at least one shoe disposed on the slat, the shoe comprising a housing, a pin component, and at least one first radio frequency transceiver secured to one of the housing and the pin component, and
a read station configured to establish communication with the radio frequency transceiver.
19. A conveyor system comprising:
a conveyor frame;
at least one slat disposed on the conveyor frame;
at least one shoe disposed on the at least one slat, the shoe comprising a housing, a pin component, and at least one radio frequency transceiver secured with respect to the housing; and
a read station configured to establish communication with the radio frequency transceiver.
29. (New): The conveyor system of claim 28 comprising a plurality of slats including the at least one slat and a plurality of shoes respectively corresponding to the plurality of slats including the at least one shoe.
20. The conveyor system of claim 19 comprising a plurality of slats including the at least one slat and a plurality of shoes respectively corresponding to the plurality of slats including the at least one shoe.

the conveyor frame forms a closed loop; and
the read station comprises a first read station, disposed at a first side of the closed loop and a second read station, disposed at a second side of the closed loop, substantially opposite the first side.
21. The conveyor system of claim 19, wherein:
the conveyor frame forms a closed loop; and
the read station comprises a first read station, disposed at a first side of the closed loop and a second read station, disposed at a second side of the closed loop, substantially opposite the first side.
31. (New) The conveyor system of claim 28, wherein the first radio frequency transceiver comprises a radio frequency identification (RFID) tag.
22. The conveyor system of claim 19, wherein the radio frequency transceiver comprises a radio frequency identification (RFID) tag.
32. (New): The conveyor system of claim 28, further comprising a second radio frequency transceiver,
wherein the first radio frequency transceiver is secured to the housing and the second radio frequency transceiver is secured to the pin component.
23. The conveyor system of claim 19, wherein the at least one radio frequency transceiver is configured to transmit information uniquely associated with the shoe.
33. (New): The conveyor system of claim 28, wherein:



34. (New): The conveyor system of claim. 28, wherein:
the pin component is secured to the housing and comprises a pin and a roller: and
the first radio frequency transceiver is secured to the pm component and is configured to transmit information uniquely associated with the pin component.
24. The conveyor system of claim 19, wherein the pin component is secured to the housing and comprises a pin and a roller
35. (New): The conveyor system of claim 28, further comprising:
an external device;
wherein the at least one read station is configured to transmit to the external device information regarding at least one of the shoe and the pin component.
25. The conveyor system of claim 19, further comprising:
an external device;
wherein the at least one read station is configured to transmit information regarding the at least one shoe to the external device.
36. (New). The conveyor system of claim 35, wherein the external device comprises at least one off a portable computer; a hand-held communication device; and a server.
26. The conveyor system of claim 25, wherein the external device comprises at least one of: a portable computer, a hand-held communication device, and a server.

27. The conveyor system of claim 25, wherein the external device comprises a user interface.
38. (New): The conveyor system of claim 35, wherein the information comprises information identifying at least one of the shoe and the pin component as missing.
28. The conveyor system of claim 25, wherein the information regarding the at least one shoe comprises information identifying that the shoe is missing.
39. (New): The conveyor system of claim 35, wherein the Information comprises a number of times at least one of the shoe and the pin component has completed a cycle of the conveyor system.
29. The conveyor system of claim 25, wherein the information regarding the shoe comprises a number of times the at least one shoe has completed a cycle of the conveyor system.
40. (New) A method of operation of a conveyor, the method comprising:
conveying, along a conveyor frame, a shoe comprising 4 housing, a pin component, and at least one radio frequency transceiver secured to one of the housing and the pi component;
the at least one radio frequency transceiver transmitting identification information uniquely identifying the one of the housing and the pin component:


conveying, along a conveyor frame, a shoe comprising a housing, a pin component, and at least one radio frequency transceiver secured to the housing;
the at least one radio frequency transceiver transmitting identification information uniquely identifying the shoe; and



the read station transmitting the identification information to a user interface.
31. The method of claim 30, further comprising the read station transmitting the identification information to a user interface.
42. (New) The method of claim 40, further comprising:
autonomously controlling operation of the conveyor based on the identification information.
32. The method of claim 30, further comprising autonomously controlling operation of the conveyor based on the identification information.
43. (New). The method of claim 40, wherein the read station establishing
communication comprises a first read station and a second read station each establishing
communication with the at least one radio frequency transceiver and receiving the identification information.
33. The method of claim 30, wherein the read station establishing communication comprises a first read station and a second read station each establishing communication with the at least one radio frequency transceiver and receiving the identification information.



	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-23, 25, 26 and 28-43 are rejected under 35 U.S.C. 103 as being unpatentable over Lapeyre et al. [U.S. Patent Publication 2005/0011725] in view of Snape [U.S. Patent Publication 2012/0234360]

	With regard to claim 19, Lapeyre et al. meets the limitations of:
a shoe of a conveyor system, the shoe comprising a housing [an item which can be a shoe on a conveyor system (paragraphs 0045, 0046, and 0047 as well as figure 21, items 150 and 154]
a pin component [a pin component driving the housing of the shoe via the use of its teeth (figure 3, item 58 as well as paragraph 0031)]
at least one transceiver secured to one of the housing and the pin component [the mounting of a sensor where said sensor is of the magnetic, optical, acoustic, electrical, mechanical, or infrared varieties (paragraph 0045 and figure 21, item 88)]
However, Lapeyre et al. fails to disclose of at least one first radio frequency transceiver secured to one of the housing and the pin component.  In the field of conveyor systems, Snape et al. teaches:
at least one first radio frequency transceiver secured to one of the housing and the pin component [an RFID reader in communication with an RFID tag where said tag is in communication with said reader via a scanning operation where the RFID tag is attached to a plate (paragraph 0057)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Lapeyre et al. and Snape et al. to create a conveyor system wherein the system’s RFID transceiver communicates with an RFID tag that is attached to a conveyor shoe in order to determine the presence of the shoe in the conveyor system wherein the motivation to combine is to track the components of a conveyor system (Lapeyre et al., paragraphs 0003 and 0004).


the first radio frequency transceiver comprises a radio frequency identification (RFID) tag [an RFID reader in communication with an RFID tag where said tag is in communication with said reader via a scanning operation where the RFID tag is attached to a plate (paragraph 0057)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Lapeyre et al. and Snape et al. to create a conveyor system wherein the system’s RFID transceiver communicates with an RFID tag that is attached to a conveyor shoe in order to determine the presence of the shoe in the conveyor system wherein the motivation to combine is to track the components of a conveyor system (Lapeyre et al., paragraphs 0003 and 0004).

	With regard to claim 21, Lapeyere et al. meets the limitation of:
a pin component [a pin component driving the housing of the shoe via the use of its teeth (figure 3, item 58 as well as paragraph 0031)]
However, Lapeyre et al. fails to disclose of a second radio frequency transceiver wherein the first radio frequency transceiver is secured to the housing and the second radio frequency transceiver is secured to the pin component.  In the field of conveyor systems, Snape et al. teaches:
a second radio frequency transceiver wherein the first radio frequency transceiver is secured to the housing and the second radio frequency transceiver is secured to the pin component [an RFID reader in communication with an RFID tag where said tag is in 
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Lapeyre et al. and Snape et al. to create a conveyor system wherein the system’s RFID transceiver communicates with an RFID tag that is attached to a conveyor shoe in order to determine the presence of the shoe in the conveyor system wherein the motivation to combine is to track the components of a conveyor system (Lapeyre et al., paragraphs 0003 and 0004).

	With regard to claim 22, Lapeyre et al. fails to disclose of the first radio frequency transceiver is secured to the housing and is configured to transmit information uniquely associated with the shoe.  In the field of conveyor systems, Snape et al. teaches:
the first radio frequency transceiver is secured to the housing and is configured to transmit information uniquely associated with the shoe [an RFID reader in communication with an RFID tag where said tag is in communication with said reader via a scanning operation (paragraph 0057)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Lapeyre et al. and Snape et al. to create a conveyor system wherein the system’s RFID transceiver communicates with an RFID tag that is attached to a conveyor shoe in order to determine the presence of the shoe in the conveyor system wherein the motivation to combine is to track the components of a conveyor system (Lapeyre et al., paragraphs 0003 and 0004).


the first radio frequency transceiver is removeably secured to the housing [the mounting of a sensor where said sensor is of the magnetic, optical, acoustic, electrical, mechanical, or infrared varieties wherein an RFID sensor is a type of electrical sensor (paragraph 0045 and figure 21, item 88) thereby denoting the RFID device can be removed as it was attached]

With regard to claim 25, Lapeyre et al. meets the limitations of:
the pin component is secured to the housing and comprises a pin and a roller [a pin component driving the housing of the shoe via the use of its teeth (figure 3, item 58 as well as paragraph 0031)]
However, Lapeyre et al. fails to disclose of the first radio frequency transceiver is secured to the pin component and is configured to transmit information uniquely associated with the pin component.  In the field of conveyor systems, Snape et al. teaches:
the first radio frequency transceiver is secured to the pin component and is configured to transmit information uniquely associated with the pin component [an RFID reader in communication with an RFID tag where said tag is in communication with said reader via a scanning operation where the RFID tag is attached to a plate (paragraph 0057)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Lapeyre et al. and Snape et al. to create a conveyor system wherein the system’s RFID transceiver communicates with an RFID tag that is attached to a conveyor shoe in order to determine the presence of the shoe in the conveyor system wherein the motivation to 

	With regard to claim 26, Lapeyere et al. meets the limitation of:
a pin component [a pin component driving the housing of the shoe via the use of its teeth (figure 3, item 58 as well as paragraph 0031)]
However, Lapeyre et al. fails to disclose of the first radio frequency transceiver is removeably secured to the pin component.  In the field of conveyor systems, Snape et al. teaches:
t the first radio frequency transceiver is removeably secured to the pin component [an RFID reader in communication with an RFID tag where said tag is in communication with said reader via a scanning operation where the RFID tag is attached to a plate (paragraph 0057)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Lapeyre et al. and Snape et al. to create a conveyor system wherein the system’s RFID transceiver communicates with an RFID tag that is attached to a conveyor shoe in order to determine the presence of the shoe in the conveyor system wherein the motivation to combine is to track the components of a conveyor system (Lapeyre et al., paragraphs 0003 and 0004).

With regard to claim 28, Lapeyre et al. meets the limitations of:
a conveyor system comprising a conveyor frame [an item on a conveyor system (paragraphs 0045, 0046, and 0047 as well as figure 21, items 150 and 154]
at least one slat disposed on the conveyor frame [parallel slats attached to drag chains on a conveyor system (paragraph 0007)]
at least one shoe disposed on the slat, the shoe comprising a housing, a pin component, and at least one first radio frequency transceiver secured to one of the housing and the pin component [an item which can be a shoe on a conveyor system (paragraphs 0045, 0046, and 0047 as well as figure 21, items 150 and 154 ) and the mounting of a sensor where said sensor is of the magnetic, optical, acoustic, electrical, mechanical, or infrared varieties wherein an RFID sensor is a type of electrical sensor (paragraph 0045 and figure 21, item 88)]
However, Lapeyre et al. fails to disclose of a read station configured to establish communication with the radio frequency transceiver.  In the field of conveyor systems, Snape et al. teaches:
a read station configured to establish communication with the radio frequency transceiver [an RFID reader in communication with an RFID tag where said tag is in communication with said reader via a scanning operation (paragraph 0057)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Lapeyre et al. and Snape et al. to create a conveyor system wherein the system’s RFID transceiver communicates with an RFID tag that is attached to a conveyor pin component in order to determine the presence of the pin component in the conveyor system wherein the motivation to combine is to track the components of a conveyor system (Lapeyre et al., paragraphs 0003 and 0004).

	With regard to claim 29, Lapeyre et al. meets the limitation of:
a plurality of slats including the at least one slat and a plurality of shoes respectively corresponding to the plurality of slats including the at least one shoe [parallel slats attached to drag chains on a conveyor system (paragraph 0007) and an item which can be a shoe on a conveyor system (paragraphs 0045, 0046, and 0047 as well as figure 21, items 150 and 154]

With regard to claim 30, Lapeyre et al. meets the limitation of:
the conveyor frame forms a closed loop [a conveyor belt having a closed loop upon a frame (figure 1)]
However, Lapeyre et al. fails to disclose of the read station comprises a first read station, disposed at a first side of the closed loop and a second read station, disposed at a second side of the closed loop, substantially opposite the first side.  In the field of conveyor systems, Snape et al. teaches:
the read station comprises a first read station, disposed at a first side of the closed loop and a second read station, disposed at a second side of the closed loop, substantially opposite the first side [two different RFID readers located at different sides of a closed conveyor belt loop (paragraphs 0057 and 0097 as well as figure 3, item 17 and figure 8, item 66)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Lapeyre et al. and Snape et al. to create a conveyor system wherein the system’s RFID transceiver communicates with an RFID tag that is attached to a conveyor pin component in order to determine the presence of the pin or shoe component in the conveyor 

	With regard to claim 31, please refer to the rejection for claim 28 as the citations meet the limitations of the present claim.

	With regard to claim 32, please refer to the rejection for claim 28 as the citations meet the limitations of the present claim.

	With regard to claim 33, Lapeyre et al. meets the limitation of:
the first radio frequency transceiver is secured to the housing and is configured to transmit information uniquely associated with the shoe [the mounting of a sensor where said sensor is of the magnetic, optical, acoustic, electrical, mechanical, or infrared varieties wherein an RFID sensor is a type of electrical sensor (paragraph 0045 and figure 21, item 88) where said tag is in communication with said reader via a scanning operation (paragraph 0057)]

With regard to claim 34, Lapeyre et al. meets the limitation of:
the pin component is secured to the housing and comprises a pin and a roller [a pin component driving the housing of the shoe via the use of its teeth (figure 3, item 58 as well as paragraph 0031)]
the transceiver is secured to the pin component and is configured to transmit information uniquely associated with the pin component [the mounting of a sensor where said sensor 
However, Lapeyre et al. fails to disclose of at least one first radio frequency transceiver secured to one of the housing and the pin component.  In the field of conveyor systems, Snape et al. teaches:
at least one first radio frequency transceiver secured to one of the housing and the pin component [an RFID reader in communication with an RFID tag where said tag is in communication with said reader via a scanning operation where the RFID tag is attached to a plate (paragraph 0057)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Lapeyre et al. and Snape et al. to create a conveyor system wherein the system’s RFID transceiver communicates with an RFID tag that is attached to a conveyor shoe in order to determine the presence of the shoe in the conveyor system wherein the motivation to combine is to track the components of a conveyor system (Lapeyre et al., paragraphs 0003 and 0004).

With regard to claim 35, Lapeyre et al. meets the limitation of:
at least one of the shoe and the pin component [an item which can be a shoe on a conveyor system (paragraphs 0045, 0046, and 0047 as well as figure 21, items 150 and 154]

an external device and the at least one read station is configured to transmit to the external device information [an RFID reader reading an RFID tag and passing the information read from the tag to a computer (paragraph 0063)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Lapeyre et al. and Snape et al. to create a conveyor system wherein the system’s RFID transceiver communicates with an RFID tag that is attached to a conveyor pin component and pass the information to a computer in order to determine the presence of the pin or shoe component in the conveyor system wherein the motivation to combine is to track the components of a conveyor system (Lapeyre et al., paragraphs 0003 and 0004).

	With regard to claim 36, Lapeyre et al. fails to disclose of the external device comprises at least one off a portable computer; a hand-held communication device, and a server.  In the field of conveyor systems, Snape et al. teaches:
the external device comprises at least one off a portable computer; a hand-held communication device, and a server [an RFID reader reading an RFID tag and passing the information read from the tag to a computer where said computer acts as a server as it is receiving information and controlling the operation of the RFID reader (paragraph 0063)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Lapeyre et al. and Snape et al. to create a conveyor system wherein the 

	With regard to claim 37, Lapeyre et al. fails to disclose of the external device comprises a user interface.  In the field of conveyor systems, Snape et al. teaches:
the external device comprises a user interface  [an RFID reader reading an RFID tag and passing the information read from the tag to a computer where computers are known to have user interfaces (paragraph 0063)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Lapeyre et al. and Snape et al. to create a conveyor system wherein the system’s RFID transceiver communicates with an RFID tag that is attached to a conveyor pin component and pass the information to a computer in order to determine the presence of the pin or shoe component in the conveyor system and notify the user of the determination via a user interface wherein the motivation to combine is to track the components of a conveyor system (Lapeyre et al., paragraphs 0003 and 0004).

	With regard to claim 38, Lapeyre et al. meets the limitation of:
at least one of the shoe and the pin component [an item which can be a shoe on a conveyor system (paragraphs 0045, 0046, and 0047 as well as figure 21, items 150 and 154]

the information comprises information identifying at least one of the shoe and the pin component as missing [an RFID reader reading an RFID tag and passing the information read from the tag to a computer (paragraph 0063)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Lapeyre et al. and Snape et al. to create a conveyor system wherein the system’s RFID transceiver communicates with an RFID tag that is attached to a conveyor pin component and pass the information to a computer in order to determine the presence of the pin or shoe component in the conveyor system and notify the user of the determination via a user interface wherein the motivation to combine is to track the components of a conveyor system (Lapeyre et al., paragraphs 0003 and 0004).

	With regard to claim 39, Lapeyre et al. meets the limitation of:
at least one of the shoe and the pin component [an item which can be a shoe on a conveyor system (paragraphs 0045, 0046, and 0047 as well as figure 21, items 150 and 154]
However, Lapeyre et al. fails to disclose of the information comprising a number of times at least one of the shoe and the pin component has completed a cycle of the conveyor system.  In the field of conveyor systems, Snape et al. teaches:
a number of times at least one of the shoe and the pin component has completed a cycle of the conveyor system [an RFID reader reading an RFID tag and passing the information read from the tag to a computer (paragraph 0063)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Lapeyre et al. and Snape et al. to create a conveyor system wherein the system’s RFID transceiver communicates with an RFID tag that is attached to a conveyor pin component and pass the information to a computer in order to determine the number of times the  pin or shoe component has cycled through the conveyor system for maintenance purposes wherein the motivation to combine is to track the components of a conveyor system (Lapeyre et al., paragraphs 0003 and 0004).

With regard to claim 40, please refer to the rejection for claim 28 as the citations meet the limitations of the present claim.

With regard to claim 41, please refer to the rejection for claim 38 as the citations meet the limitations of the present claim.

With regard to claim 42, Lapeyre et al. fails to disclose of the external device comprises at least one off a portable computer; a hand-held communication device, and a server.  In the field of conveyor systems, Snape et al. teaches:
the external device comprises at least one off a portable computer; a hand-held communication device, and a server [an RFID reader reading an RFID tag and passing the information read from the tag to a computer where said computer acts as a server as it 
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Lapeyre et al. and Snape et al. to create a conveyor system wherein the system’s RFID transceiver communicates with an RFID tag that is attached to a conveyor pin component and pass the information to a computer in order to determine the presence of the pin or shoe component in the conveyor system wherein the motivation to combine is to track the components of a conveyor system (Lapeyre et al., paragraphs 0003 and 0004).

With regard to claim 43, please refer to the rejection for claim 30 as the citations meet the limitations of the present claim.

Claim 24 and 27 rejected under 35 U.S.C. 103 as being unpatentable over Lapeyre et al. [U.S. Patent Publication 2005/0011725] in view of Snape [U.S. Patent Publication 2012/0234360], and in further view of Verheyden et al. [U.S. Patent Publication 2016/0274311]

With regard to claim 24, the combination of Lapeyre et al. and Snape fails to disclose of the housing comprising a slot formed therein and a tray configured to be secured within the slot and to hold the first radio frequency transceiver thereon.  In the field of RFID tracked devices, Verhyden et al. teaches:
the housing comprising a slot formed therein and a tray configured to be secured within the slot and to hold the first radio frequency transceiver thereon [a slotted area on a surface used to hold an RFID tag (paragraph 0090 and figure 1, item 42)]


With regard to claim 27, Lapeyre et al. meets the limitation of:
the roller is rotatably mounted on the pin [a pin component driving the housing of the shoe via the use of its teeth (figure 3, item 58 as well as paragraph 0031)]
However, Lapeyre et al. fails to disclose of the pin component further comprising a cover to which the first radio frequency transceiver is secured and the cover is fixed to at least one of the roller and the pin.  In the field of RFID tracked devices, Verhyden et al. teaches:
the pin component further comprises a cover to which the first radio frequency transceiver is secured and the cover is fixed to at least one of the roller and the pin [a slotted area on a surface, which then acts as a cover for a connection (figure 1, item 20 and paragraph 0084) used to hold an RFID tag (paragraph 0090 and figure 1, item 42)]
It would be obvious to one with ordinary skill in the art before the effective filing date to combine the elements of Lapeyre et al., Snape et al., and Verhyden et al. to create a conveyor system wherein the system’s RFID transceiver communicates with an RFID tag that is attached to a conveyor shoe in a slotted area in order to determine the presence of the shoe in the conveyor system wherein the motivation to combine is to track the components of a conveyor system (Lapeyre et al., paragraphs 0003 and 0004).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2019/0337731 to Bastian, II et al. discloses a shoe sorter conveyor.
U.S. Patent Publication 2006/0070854 to Boelaars discloses a sorting system using a roller-top conveyor belt.
U.S. Patent Publication 2017/0087728 to Prahlad et al. discloses an electroadhesive gripping system with smart braking and metering.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMESHANAND MAHASE whose telephone number is (571) 270-7223.  The examiner can normally be reached on Monday- Friday 8:00AM - 5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/PAMESHANAND MAHASE/Examiner, Art Unit 2689                                                                                                                                                                                                        

/MOHAMED BARAKAT/Primary Examiner, Art Unit 2689